727 N.W.2d 588 (2007)
Jennifer Ann HALLMAN and Matthew Allen Johnstone, Plaintiffs-Appellees,
v.
Fanny A. DELA CRUZ, M.D. and West Bloomfield Plastic Surgery Center, P.C., Defendants, and
Michigan Lasergraft Center, P.C., Defendant-Appellant.
Docket No. 129531. COA No. 253363.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for reconsideration of this Court's October 31, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.